Citation Nr: 1419106	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), to include the question of whether the disability results in total disability based on individual unemployability (TDIU).

2.  Entitlement to an effective date prior to March 20, 2008 for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and a Ms. RG


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this rating decision, the RO granted service connection for PTSD, assigning a 50 percent rating as of the date of service connection, March 20, 2008.  The Veteran has perfected an appeal of the initial rating assigned and the effective date for service connection.

The Veteran, her spouse, and a friend, Ms. RG, testified via videoconference before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript of this hearing in the claims file.  The record was held open for 30 days to allow for the submission of additional evidence.  At the time of the hearing and after the hearing, the Veteran, through her attorney-representative, submitted additional evidence and waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

Based on the evidence of record and the Veteran's testimony regarding her employment, the Board finds that the claim for an initial higher rating includes the issue of whether the disability results in unemployability.  Therefore, the Board has characterized the issue of a higher initial rating for PTSD to include the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009),

In a July 2012 document, the Veteran's attorney-representative raised the issue of whether there was clear and unmistakable error (CUE) in a January 2005 rating decision that originally denied the claim for service connection for PTSD.  Therefore, as such issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary matter, the Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS file does not currently contain documents.  In the Virtual VA file, the only evidence that does not duplicate the evidence in the hard copy claims file is a March 15, 2012 VA treatment record from the Oklahoma City VA Medical Center (VAMC).  This record was considered by the RO in its last adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the appeal of initial higher rating for PTSD and an earlier effective date for service connection for this disability must be remanded.  Specifically, as noted in the Introduction, the Veteran's attorney-representative has asserted an earlier effective date of service connected is warranted for PTSD based on CUE in the January 2005 rating decision that originally denied the claim for service connection.  See 38 C.F.R. § 3.105(e). 

The RO, however, has not addressed the CUE claim, which may impact the assignment of earlier effective date for the award of service connection for the Veteran's PTSD, and the Board finds that it cannot adjudicate this aspect of the appeal in the first instance as it would frustrate the Veteran's right to initial adjudication by the AOJ and appellate review by the Board.  Thus, the Board finds that the issue of an earlier effective date for the award of service connection for PTSD must be remanded to allow the AOJ to specifically adjudicate the issue of CUE in the January 2005 rating decision.  See 38 C.F.R. §§ 3.105(e), 3.156(c). 

Further, at the time of the Board hearing, the attorney-representative indicated that the VA examinations of record were not an accurate reflection of the level of severity of the PTSD symptomatology, as the Veteran was reticent to discuss her full level of symptoms during these examinations.  Therefore, to ensure that the record contains an accurate assessment of the Veteran's current severity of symptoms, upon remand, the Veteran should also be scheduled for a VA examination in which the examiner also considers the evidence previously of record, to include the description of her disability detailed at the time of the Board hearing.  

The Veteran has also been working a limited number of hours at a bookstore.   The attorney-representative has essentially contended that this does not constitute substantially gainful employment.  In this regard, in an August 2012 private assessment, a clinician found that the Veteran current work was not substantial gainful activity (SGA).  Thus, as noted in the Introduction, pursuant to Rice, the claim on appeal includes the contention that the PTSD disability results in TDIU.  The examiner should address this aspect of the claim.
 
Additionally, while on remand, all outstanding treatment records from the Oklahoma City VAMC dated from March 2012 to the present should be obtained for consideration in the Veteran's appeal.  At the time of the Board hearing, the Veteran also indicated that there may be outstanding private medical records, although it appears many of these records are unavailable.  The Veteran should be provided the opportunity to identify and provide authorization and consent to obtain additional available private records

Accordingly, the case is REMANDED for the following action:

1)  Obtain treatment records from the Oklahoma City VAMC dated from March 2012 to the present.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2)  Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3)  Adjudicate the referred issue of whether there is CUE in the January 2005 rating decision that denied entitlement to service connection for PTSD.

4)  After associating the VA outpatient treatment records with the paper or electronic claims files, provide the paper file and access to the electronic file to a VA psychiatrist or doctoral level psychologist.  Request that the examiner review the files and records including the Veteran's July 2012 hearing testimony.   Request that the examiner provide an opinion regarding the Veteran's current level of social and occupational impairment.  If the Veteran is capable of some form of substantially gainful employment, the examiner must provide examples of the types of employment that are compatible with the Veteran's assessed level of disability and why.  A complete rationale must be provided for all opinions.

5)  Thereafter, the Veteran's claims for initial higher rating for PTSD (to include entitlement to TDIU) and an earlier effective date for service connection for PTSD should be readjudicated.  If any claim remains denied, the Veteran and her attorney-representative should be issued a supplemental statement of the case (SSOC) that considers all evidence associated with the claims file since the April 2012 SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013


